DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2-6 and 18-28 directed to species and an invention non-elected without traverse.  Accordingly, claims 2-6 and 18-28 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Scott Servilla on 4/29/2021.

The application has been amended as follows: 
Claims 2-6 and 18-28 have been cancelled.
Claim 7: The term “a” on line 1 has been replaced with the term “the”.
Claim 9 has been cancelled.
Claim 10: The number “9” on line 2 has been replaced with the number “1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Specifically, independent claim 1 requires a container with an elongate tip and a non-luer element which includes a plurality of barrier walls forming at least one aperture between the walls that extends from a distal end of the non-luer element to a proximal end of the non-luer element, such that the non-luer element prevents connection to a standard luer connector (*wherein a “standard luer connector” has been provided a special definition in the Specification), wherein the barrier walls taken together have a circular cross-section and an outer cross-sectional diameter that is less than an inner-cross sectional diameter of the standard luer connector that causes leakage between the standard luer connector and the barrier walls. Such a non-luer element is neither disclosed nor suggested in the prior art of record. It is the combination of features of the non-luer element that forms the basis for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783